   Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 1 of 31 Page ID
                                    #:25354




                   EXHIBIT 3
REDACTED VERSION OF EXHIBIT PROVISIONALLY FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 2 of 31 Page ID
                                 #:25355
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 3 of 31 Page ID
                                 #:25356
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 4 of 31 Page ID
                                 #:25357
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 5 of 31 Page ID
                                 #:25358
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 6 of 31 Page ID
                                 #:25359
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 7 of 31 Page ID
                                 #:25360
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 8 of 31 Page ID
                                 #:25361
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 9 of 31 Page ID
                                 #:25362
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 10 of 31 Page ID
                                 #:25363
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 11 of 31 Page ID
                                 #:25364
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 12 of 31 Page ID
                                 #:25365
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 13 of 31 Page ID
                                 #:25366
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 14 of 31 Page ID
                                 #:25367
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 15 of 31 Page ID
                                 #:25368
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 16 of 31 Page ID
                                 #:25369
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 17 of 31 Page ID
                                 #:25370
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 18 of 31 Page ID
                                 #:25371
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 19 of 31 Page ID
                                 #:25372
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 20 of 31 Page ID
                                 #:25373
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 21 of 31 Page ID
                                 #:25374
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 22 of 31 Page ID
                                 #:25375
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 23 of 31 Page ID
                                 #:25376
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 24 of 31 Page ID
                                 #:25377
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 25 of 31 Page ID
                                 #:25378
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 26 of 31 Page ID
                                 #:25379
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 27 of 31 Page ID
                                 #:25380
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 28 of 31 Page ID
                                 #:25381
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 29 of 31 Page ID
                                 #:25382
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 30 of 31 Page ID
                                 #:25383
Case 2:85-cv-04544-DMG-AGR Document 507-1 Filed 10/26/18 Page 31 of 31 Page ID
                                 #:25384
